Name: Commission Regulation (EEC) No 2554/81 of 1 September 1981 amending Regulation (EEC) No 2432/81 introducing a countervailing charge on aubergines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 NO L 24?/8 Official Journal ot the European Communities 2. 81 COMMISSION REGULATION (EEC) INO 2554/81 of 1 September 1981 amending Regulation (EEC; No 2432/81 introducing a countervailing charge on aubergines originating in Spain THE COMMISSION OF THE EUROPEAN Regulation is amended ; whereas, if these conditions COMMUNITIES, are taken into consideration, the countervailing charge Having regard to the Treaty establishing the European °n import of auber «ines originating in Spain must ¢ /  &gt; «. DC altered.Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization HAS ADOPTED THIS REGULATION : of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in Article 1 particular the second subparagraph of Article 27 (2) thereof, lhe amount 18-52 ECU appearing in Article 1 of Regulation (EEC) No 2432/81 is replaced by the amount '24-23 ECU'.Whereas Regulation (EEC) No 2432/8 1 introduced a countervailing charge on aubergines originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Article 2 This Regulation shall enter into force on 2 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, l September 1981 . for the Commission Poul DALSAGER Member of the Commission (') (JJ NO L 118, zu . ¢&gt;. if /Z, p. i . o oj No L 118 , 30 . 4. 1981 , p . 1 . 0 OJ No L 242, 25 . 8 . 1981 , p . 8 .